Los hechos están expresados en la opinión.
El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
La Sucesión de Gerónimo Landrau, parte demandada y *167apelada en el caso arriba expresado, presentó moción ante esta Corte Suprema en 5 de abril corriente, notificada en ese mismo día a la parte contraria, Sucesión de Maximino Lan-drau, para que se desestimara el recurso de apelación por ella interpuesto en noviembre 22, 1912, contra la sentencia de la Corte de Distrito de San Juan, Sección 2a., dictada en 6 del propio mes, y alega como fundamento de su petición que la exposición del caso fue aprobada en 19 de febrero de 1917 sin que en la feeba de la moción se hubiera radicado en la Secretaría de esta Corte Suprema la transcripción del ré-cord ni solicitado prórroga para hacerlo.
A la moción se acompañó certificación del secretario de la expresada corte de distrito, justificativa de los hechos en que la moción se funda.
La sucesión demandante y apelante en oposición a la mo-ción alega y justifica: 1°. Qne en 20 de enero de 1917 se le no-tificó con copia una moción, fecha del día anterior, de la su-cesión de Gerónimo Landrau, pidiendo a la Corte de Distrito de San Juan, Sección 2a., se señalara día para la discusión de la exposición del caso enmendada y presentada por la parte' apelante; 2°. Que no aparece haberse radicado en los autos la moción de que se deja hecho mérito; 3°. Que tampoco aparece que con anterioridad al 20 de enero de 1917 ni pos-teriormente, se haya notificado señalamiento alguno ai abo-gado de la sucesión apelante para la'vista de las enmiendas al escrito de exposición del caso; 4°. Que en 10* de abril co-rriente la sucesión apelante presentó moción a la Corte de Distrito de San Juan, Sección 2a., para que enmendara y de-jara sin efecto la orden aprobatoria de la exposición del caso de 19 de febrero de 1917, reponiendo el procedimiento al estado en que se hallaba en 19 de enero, fecha de la moción en que el demandado pidió señalamiento de día para la dis-cusión de las enmiendas a la exposición del caso.
La cuestión legal sobre procedencia o improcedencia de la -'desestimación del recurso, se resuelve por el articule 299: del Código de Enjuiciamiento Civil tal como quedó enmen-*168dado por la Ley No. 70 aprobada en marzo 9, 1911, y por el artículo 303 del Código de Enjuiciamiento Civil y las sec-ciones 40, 58 y 60 del Reglamento de esta Corte Suprema.
El artículo 299 del Código de Enjuiciamiento Civil, en-mendado por la Ley No. 70 de 1911, prescribe en su último apartado que el récord de la apelación debe ser archivado en la Secretaría de la Corte Suprema dentro de los 30 días siguientes al en que se haya aprobado el pliego de excepciones y exposición del caso,' con la constancia de haberse entregado a los abogados de las partes apeladas una copia literal del mismo certificada por el abogado del apelante. Y el artículo 303 del Código de Enjuiciamiento Civil con el cual concuerdan los 40, 58 y 60 del Reglamento .ele esta corte, estatuye que si el apelante dejare de presentar los documentos requeridos la apelación deberá ser desestimada sin oirse.
Los preceptos legales anteriormente citados son tan cla-ros y-terminantes que no necesitan explicación alguna.
La parte apelante dejó de presentar dentro del término de 30 días que la ley señala, sin pedir prórroga alguna para hacerlo, el récord de la apelación y procede por tanto que el recurso sea desestimado.
No favoi'ece la oposición hecha a la moción por la suce-sión apelante, la alegación de que la parte apelada, sucesión de (xerónimo Landráu, pidiera el señalamiento de día para la vista de las enmiendas a la exposición del caso y que ésta fuera aprobada sin haberse hecho aquel señalamiento, pues siempre resalta como indiscutible el hecho de que la exposi-ción del caso fué aprobada con o sin las formalidades debidas por la Corte de Distrito de San Juan, Sección 2a., en 19-de febrero de 1917, y que la parte apelante dejó transcurrir el término de treinta días señalado por la ley sin presentar el récord de la apelación en la .Secretaría de esta Corte Suprema y sin practicar gestión alguna para que se dejara sin efecto la orden aprobatoria de la exposición del caso hasta que la parte apelada presentó su moción para la desestimación del recurso.
*169Y no puede alegar la parte apelante ignorancia o deseo nocimiento de la orden aprobatoria de la exposición del caso por falta de notificación, pues ya dijimos al resolver el caso de certiorari de Guardian Assurance Company, Ltd., v. López Acosta, Juez de Distrito, 24 D. P. R. 637: “El Secretario por virtud de estatutos específicos (Leyes de 1911, No. 70, y Leyes de 1915, No. 33) está en el deber de notificar las sentencias a la parte perjudicada, y las resoluciones en que se declara con o sin lugar una moción para eliminar o una excepción previa para cualquiera alegación, y no se anunciare la decisión en presencia de las partes o de sus abogados, pero este deber es la excepción que señala la regla. No tiene ninguna otra obligación de notificar órdenes a un apelante. El abogado en cuanto al particular respecta, es tan funcionario de la corte como lo es el secretario. Se presume que dicho abogado asiste a la corte y es su deber el enterarse de la marcha de sus casos.”
Por las razones expuestas procede declarar con lugar la moción de la parte apelada y desestimar el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.